Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 02/19/2021.
Claims 1-21 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 and 03/28/2022 was filed after the mailing date of the Application on 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the container loading station" in line 1 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 13, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel (US 20090044489).

Regarding Claim 1 Siegel discloses a system (Fig. 1) for filling a plurality of containers with oral products (par 12), the system comprising: 
a container station (14) configured to provide a plurality of containers (16); and 
a shuttle assembly (24) configured to move between a first shuttle position to receive a plurality of oral products and a second shuttle position to deposit the oral products into the containers. (par 29-30)

Regarding Claim 2 Siegel discloses the invention as described above. Siegel further discloses the shuttle assembly (24) includes, a plurality of receptacles (26) configured to retain the oral products, and a gate (par 29) configured to move between a first gate position and a second gate position, wherein in the first gate position, the gate extends transversely across the receptacles so as to retain the oral products within the receptacles, and in the second gate position, the gate is at least partially outside of each receptacle so as to no longer retain the oral products within the receptacles. (par 29-31)

Regarding Claim 3 Siegel discloses the invention as described above. Siegel further discloses the container loading station (14) includes an arm (to activate 33; Fig. 2B) configured to engage the gate and move the gate between the first gate position and the second gate position. (par 30-31)


Regarding Claim 5 Siegel discloses the invention as described above. Siegel further discloses the container loading station (14) includes a guide block (55) configured to direct the oral products from the shuttle assembly to the containers. (par 36)

Regarding Claim 6 Siegel discloses the invention as described above. Siegel further discloses the guide block (55) is configured to move between a first guide block position spaced apart from the containers to a second guide block position to engage lids of the containers and close the containers. (par 17, 35-37)

Regarding Claim 7 Siegel discloses the invention as described above. Siegel further discloses the guide block (55) defines a plurality of apertures through which the plurality of oral products pass. (Fig. 4B)

Regarding Claim 8 Siegel discloses the invention as described above. Siegel further discloses the plurality of apertures define a first transverse dimension adjacent to the shuttle assembly (24) and a second transverse dimension adjacent to the plurality of containers, the second transverse dimension being smaller than the first transverse dimension. (Fig. 5a; par 37)

Regarding Claim 13 Siegel discloses the invention as described above. Siegel further discloses the shuttle assembly (24) is configured to translate in a substantially horizontal direction between the first shuttle position and the second shuttle position. (Fig. 1) Where horizontal is a relative term and the Examiner has determined that the shuttle of Siegel translates horizontally. 

Regarding Claim 17 Siegel discloses the invention as described above. Siegel further discloses a container station configured to provide the containers to the container loading station. (par 28)

Regarding Claim 20 Siegel discloses the invention as described above. Siegel further discloses a product metering station (22) including, a plurality of passages, and a gate configured to move between a first gate position and a second gate position, wherein in the first gate position, the gate extends transversely across the passages to retain the oral products within the passages, and in the second gate position, the gate is at least partially outside of each of the passages to no longer retain the oral products within the passages. (par 29-30)

Regarding Claim 21 Siegel discloses a method of filling a plurality of containers with oral products comprising: providing a plurality of products to a shuttle assembly in a first shuttle position; providing a plurality of containers to a container loading station; moving the shuttle assembly from the first shuttle position to a second shuttle position; and in the second shuttle position, transferring the oral products from the shuttle assembly to the containers. (Par 28-31)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 20090044489) in view of CRAVFORD (US 20130105036).

Regarding Claim 14 Siegel discloses the invention as described above. Siegel further discloses the product loading station (22) includes a piston configured to shake the  products to ensure proper placement of the products. 

Cravford teaches a system for filling a plurality of containers with products and further teaches a container loading station includes a piston configured to shake the containers (par 43 agitation by mechanical arrangements, to ensure the proper placement of the products for the purposes of improving the efficiency of the system. (par 43)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the container loading station as taught by Siegel to include a piston to shake the containers as taught by Cravford to ensure the proper placement of products for the purposes of improving the efficiency of the system. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 20090044489) in view of Siegel et al. (US 2007/0084150; ‘150).

Regarding Claim 17 Siegel discloses the invention as described above. ‘150 teaches a the container station (44) includes a track (32) configured to sequentially direct the containers to the container loading station (44). Where a serpentine track is known in the art. (par 20-21)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the container station of Siegel to include a track as taught by ‘150 and in the form of a serpentine track as known in the art, automating the container loading station for the purposes of improving the efficiency of the system. 

Allowable Subject Matter
Claims 4, 9-11, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4 the Prior Art does not disclose the arm includes a protrusion and the gate defines a slot, the protrusion configured to be at least partially within the slot when the arm engages the gate.

Regarding Claim 9 the Prior Art does not disclose the container loading station further includes a plurality of tampers configured to move between a first tamper position spaced apart from the containers and a second tamper position at least partially within interior regions of the containers in addition to the limitations of independent claim 1 and any intervening claims. 

Regarding Claim 10 the Prior Art does not disclose the container loading station includes, a guide block configured to direct the oral products from the shuttle assembly to the containers, and a plurality of tampers configured to move between a first tamper position spaced apart from the containers and a second tamper position at least partially within interior regions of the containers in addition to the limitations of independent claim 1 and any intervening claims.

Regarding Claim 11 the Prior Art does not disclose the shuttle assembly in the second shuttle position is between the tampers and the guide block in addition to the limitations of independent claim 1 and any intervening claims.

Regarding Claim 15 the Prior Art does not disclose the container loading station includes a plurality of nozzles configured to direct a fluid at lids of the containers so as to open the containers.

Regarding Claim 16 the Prior Art does not disclose the container loading station includes a vacuum configured engage lids of each of the respective containers to retain the containers in an open position.

Regarding Claim 18 the Prior Art does not disclose the container station includes, a grip configured to squeeze opposing sides of each of the containers deform a wall thereof, and a blade configured to engage a lid and at least partially open each of the containers.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731